Citation Nr: 1744598	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970 and from June 1979 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned during a March 2014 travel Board hearing at the RO; a transcript of the hearing is associated with the electronic files on "Virtual VA".

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

When this case was previously before the Board in January 2017, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

A chronic lung disorder was not shown in service and the Veteran's current lung disorder has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2007 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Unfortunately, the Veteran's service treatment records from May 1969 to November 1970 are presumed lost.  In such cases, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was provided a hearing before the undersigned in March 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in January 2017 to obtain an addendum VA opinion.  An addendum VA opinion was obtained in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that service connection for a lung disorder is warranted as related to his treatment for pneumonia and respiratory complaints in service. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the Veteran's diagnosed lung disorders are not enumerated as "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.

In this case, treatment records show diagnoses of pulmonary fibrosis, asthma, and bibasilar atelectasis during the pendency of this appeal.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show complaints and treatment for dyspnea and diagnoses of linear atelectasis or scarring in September 1986 and bilateral lower lobe pneumonia in December 1987.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to Hickson element (3), the Veteran was afforded a VA examination in July 2013, and a disability benefits questionnaire was submitted in September of the same year, in which the VA examiner stated in pertinent part that the Veteran had a diagnosis of pulmonary fibrosis that was not supported by available X-ray studies; the Veteran had a finding of bibasilar atelectasis on his most recent chest X-ray which was a lesser finding than the diagnosis of pulmonary fibrosis; there was no available pulmonary function testing; and there was no defined compensable diagnosis.  The VA examiner diagnosed asthma and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The Board remanded this issue in May 2014 to afford the Veteran a VA examination, addressing the etiology of his claimed lung disorder.  In response to the Board's remand, the Veteran was afforded a VA examination in July 2014 in which the examiner noted a diagnosis of pulmonary fibrosis in 1995.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was not diagnosed or treated for pulmonary fibrosis until several years later after discharge from service in 1991; it was linked with inflammatory chronic conditions, environmental agents, and smoking sensitivity.

The Board remanded this issue in July 2015 to obtain an addendum VA opinion.  In response to the Board's remand, an addendum VA opinion was received in May 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Pertinently, the examiner stated that there was no evidence in the service treatment records of any lung/pulmonary/respiratory disease/condition or symptoms including no symptoms whatsoever that were related in any fashion to the subsequent post-service diagnosis of pulmonary fibrosis. 

The Board remanded this issue in January 2017 to obtain an addendum VA opinion.
In response to the Board's remand, an addendum VA opinion was received in February 2017 in which the examiner stated that atelectasis, and/or bibasilar atelectasis was not a condition and was not a diagnosis but was a non-specific X-ray finding that was not related to any pulmonary/respiratory/lung condition in any form or fashion.  The VA examiner stated that atelectasis often meant that the patient did not take a deep enough breath to fully expand all the parts of the lungs.

The Board finds that the VA examiners have made it clear that it was their opinions that a current lung disorder was not related to service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The examiners stated that asthma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; there was no evidence in the service treatment records of any lung/pulmonary/respiratory disease/condition or symptoms including no symptoms whatsoever that were related in any fashion to the subsequent post-service diagnosis of pulmonary fibrosis; and that atelectasis often meant that a patient did not take a deep enough breath to fully expand all the parts of the lungs. These opinions were based on the examination and interview of the Veteran and/or on review of the claims file.  Accordingly, the Board concludes that the VA opinions carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's lung disorders has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his lung disorders are related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his lung disorders were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiner opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and a lung disorder cannot be established, and the criteria of Hickson element (3) are not met. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


